J. A32005/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


AURORA LOAN SERVICING, LLC                 :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
                                           :
              v.                           :
                                           :
CRYSTAL M. STEPHENS                        :
               APPELLANT                   :     No. 1449 EDA 2016


                        Appeal from the Order April 11, 2016
               In the Court of Common Pleas of Philadelphia County
          Civil Division at No(s): September term, 2009 No. 090901470

BEFORE: DUBOW, RANSOM AND PLATT, JJ.*

MEMORANDUM BY DUBOW, J.:                         FILED DECEMBER 27, 2016

        Appellant, Crystal M. Stevens, appeals pro se from the Order entered

in the Philadelphia County Court of Common Pleas denying her Motion to

Strike Default Judgment and Writ of Execution.       After careful review, we

affirm.

        The relevant facts and procedural history as gleaned from the record

are as follows.    On September 17, 2009, Aurora Loan Services (“Aurora”)

filed an action in mortgage foreclosure against Appellant for a mortgage that

originated on January 26, 2007 and was secured by the premises at 514

Poplar Street in the City of Philadelphia. The foreclosure action proceeded

through the Philadelphia Court of Common Pleas Conciliation Program until


*
    Retired Senior Judge Assigned to the Superior Court.
J. A32005/16


December 15, 2009, when the parties reached a Workout Agreement;

however, the instant mortgage foreclosure action remained open for Aurora

to pursue if Appellant breached the Agreement.

     Appellant defaulted on the Workout Agreement. Following Appellant’s

default on the agreement, on June 11, 2010, Aurora entered a Default

Judgment in the amount of $213,384.96, as well as a Praecipe for Writ of

Execution on the premises.

     Over the course of the next five years, Appellant sought and obtained

numerous postponements of the sheriff’s sales scheduled for the property.

Finally, on December 28, 2015, Aurora obtained its most recent Writ of

Execution.   On March 1, 2016, Appellant filed a Petition to Strike Default

Judgment, over five years after Aurora entered the Default Judgment.

     The trial court denied the Petition on April 11, 2016. Appellant timely

appealed. Both Appellant and the trial court complied with Pa.R.A.P. 1925.

     Appellant raises the following three issues on appeal:

        1. Can a default judgment be entered against a
        [d]efendant in a mortgage foreclosure action if two
        [w]orkout [a]greements are reached through the Diversion
        Program and the [d]efendant did not default on the
        [w]orkout [a]greements?

        2. Is it a fatal defect on the face of the record if a default
        judgment is improperly entered and the record does not
        support the judgment at the time it was entered?

        3. Can [c]ounsel act on the behalf of Aurora Loan
        Services, LLC in the years 2015 and 2016, if they
        purportedly assigned the mortgage to Nationstar
        Mortgage, LLC in 2013?


                                    -2-
J. A32005/16



Appellant’s Brief at 5.1,2

      Each of Appellant’s claims of error challenge the trial court’s Order

denying her Motion to Strike Default Judgment. We consider this issue with

the following precepts in mind:

         With regard to a motion to strike a default judgment, a
         court may only look at the facts of record at the time
         judgment was entered to decide if the record supports the
         judgment.      A petition to strike does not involve the
         discretion of the court. A petition to strike a judgment will
         not be granted unless a fatal defect in the judgment
         appears on the face of the record. Matters outside of the
         record will not be considered, and if the record is self-
         sustaining, the judgment will not be stricken.

         A petition to strike a judgment is a common law
         proceeding which operates as a demurrer to the record.
         Where a fatal defect or irregularity is apparent from the
         face of the record, the prothonotary will be held to have
         lacked the authority to enter a default judgment and the
         default judgment will be considered void.




1
  Although Appellant presents three issues on appeal, the argument section
of Appellant’s Brief contains four distinct sections. In the section labeled “C.
Petition to Strike a Default Judgment is a Common Law Proceeding,”
Appellant appears to reiterate her argument that she did not default on the
Workout Agreement and, as such, a fatal defect appears on the face of the
record in that the Default Judgment was unwarranted. Our review of this
claim indicates that it is redundant of claims raised in her first and second
issues on appeal and, thus, we address it within the context of those claims.
2
  We further note with disapproval Appellant’s failure to cite to authority in
support of her arguments on appeal. Notwithstanding Appellant’s failure to
comply with the Rules of Appellate Procedure, because our appellate review
was not substantially hampered, we decline to find Appellant’s issues
waived.



                                     -3-
J. A32005/16


Keller v. Mey, 67 A.3d 1, 4 (Pa. Super. 2013) (citations and quotation

marks omitted). Moreover, “a petition to strike is not a chance to review the

merits of the allegations of a complaint.”    Oswald v. WB Public Square

Associates, LLC, 80 A.3d 790, 794 (Pa. Super. 2013).          We review a trial

court’s order denying a petition to strike a judgment to determine “whether

the trial court manifestly abused its discretion or committed an error of law.”

Vogt v. Liberty Mut. Fire Ins. Co., 900 A.2d 912, 915 (Pa. Super. 2006)

(citation omitted).

      In her first issue on appeal, Appellant claims the trial court erred in not

granting her Motion to Strike Default Judgment because Aurora did not

provide Appellant with notice of default under the terms of the first or

second Workout Agreements. Appellant’s Brief at 9. Appellant baldly claims

that “[t]here is a fatal defect that appears on the face of the record due to

the fact that counsel for [Aurora] improperly entered a Praecipe for Default

Judgment against [Appellant].” Id. at 10. Our review of the record belies

this claim.

      This Court’s review of the trial court docket reveals that Aurora filed its

Praecipe for Entry of Default Judgment on June 11, 2010. Attached to the

Praecipe is a Notice of Intent to Take Default Judgment pursuant to

Pa.R.C.P. 237.1 sent to Appellant on May 21, 2010, and a Certificate of

Mailing of Notice of Intent to Take Default Judgment. As more than ten days

passed between the time Aurora notified Appellant of its intent to enter



                                      -4-
J. A32005/16


default judgment against her, and entry of the Default Judgment, we

conclude that the notice provided to Appellant satisfied the requirements of

the Rules of Civil Procedure. Accordingly, this claim fails.

      In her second issue, Appellant alleges that the trial court erred and

abused its discretion in “failing to acknowledge that the record did not

support the default judgment at the time it was entered.” She claims that

the trial court abused its discretion because the December 15, 2009 Workout

Agreement provided that Aurora could only proceed with its foreclosure

action if Appellant defaulted on the Workout Agreement.          Id at 11-12.

Appellant argues that the trial court erred and abused its discretion in basing

its ruling on her Motion to Strike Default Judgment only on the face of the

record. Id. at 12. This issue lacks merit.

      First, contrary to Appellant’s claims, the trial court did not err when it

only considered whether defects existed on the face of the record when

ruling on Appellant’s Motion to Strike, as that is the proper lens through

which to view such a Motion. Furthermore, to the extent Appellant’s claim is

predicated upon her assertion that she did not, in fact, default on any

Workout Agreements, this claim is unavailing.            Appellant’s proffered

substantive defenses to Aurora’s claims do not constitute fatal defects or

irregularities apparent on the face of the record, which would deprive the

Prothonotary of the authority to enter judgment or so as to render void any

judgment entered.



                                      -5-
J. A32005/16


      In her third issue on appeal, Appellant avers that Aurora improperly

obtained a Writ of Execution on December 28, 2015, after assigning its

interest in Appellant’s mortgage to Nationstar Mortgage, LLC on February 4,

2013, who then assigned its interest to Deutsche Bank Trust Company

America.    Id.   at 10.   Appellant argues that, since neither Nationstar nor

Deutsche Bank had been substituted as parties in this matter, the reissued

Writ of Execution is a fatal defect on the face of the record, and the trial

court erred in not striking the Default Judgment.      Id. at 10.    This claim

likewise fails since the event Appellant claims invalidates the reissued writ of

execution did not occur until February 4, 2013, and the trial court may only

consider defects on the face of the record as of the June 11, 2010 entry of

judgment.

      For the foregoing reasons, we conclude the trial court did not err as a

matter of law or manifestly abuse its discretion in denying Appellant’s Motion

to Strike Default Judgment.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/27/2016




                                      -6-